DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “a scatting region”.  Examiner assumes this is a typographical error and Applicant intended to claim “a scattering region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “each light source unit group” and “the light source unit group”.  There is insufficient antecedent basis for these limitations in the claim.  No light source unit group is previously recited, and thus it is unclear to what “each light source unit group” and “the light source unit group” are referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claim 2 is indefinite.  Claims 3-6 and 17 are similarly rejected by virtue of their dependency upon claim 2.
	Additionally, claim 3 recites “each color”.  There is insufficient antecedent basis for this limitation in the claim.  No color is previously recited, and thus it is unclear to what “each color” is referring.  Claims 4 and 5 further recite “each of the light source unit groups”, which lacks antecedent basis as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2014/0111560) in view of Fu et al. (US 2016/0335957).

	Regarding claim 1, Yamakawa discloses a display system, comprising: a light source system comprising a light source array formed from light source units, the light source array being configured to emit light beams and being divided into I×J sub-regions (abstract, figs. 1-2, backlight 2, see ¶ 34-44);
	a display unit disposed on a light emergent path of the light source system and configured to modulate a light spot on a surface thereof based on a light spot modulation signal to generate image light (figs. 1-2, liquid crystal panel unit 1, see ¶ 34-44);
	and a dynamic control module configured, based on an image signal and dynamically updated information of the light source units including chromaticity information, to obtain the light spot modulation signal and a modulation signal for modulating the light source system (figs. 2 and 7, controllers 11, 5 and driver 21, see ¶ 38-57, see also ¶ 64-74).
	Yamakawa fails to disclose maximum brightness information, and a correlation curve between a modulation current and a brightness, and a current modulation signal.
	Fu teaches maximum brightness information, and a correlation curve between a modulation current and a brightness (abstract, fig. 1, ¶ 53-68, maximum pixel brightness determined for each sub-area, drive current adjusted according to different brightness ranges; see also fig. 3 and ¶ 78-81),
	and a current modulation signal (fig. 1, ¶ 53-68, drive current adjusted according to different brightness ranges).
	Yamakawa and Fu are both directed to backlight control for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yamakawa with the backlight adjustment of Fu since such a modification enlarges a range of illumination brightness of the backlight, improves contrast, and enhances a display effect (Fu, ¶ 45).

	Regarding claim 2, Yamakawa discloses wherein the dynamic control module comprises: a color correction part configured to obtain a light source correction signal through a white balance correction based on the chromaticity information and the information of each of the light source units (fig. 2, correcting circuit 51 receives correction coefficient from circuit 53, see ¶ 49-54),
	wherein the light source correction signal comprises a brightness value of each light source unit group when the light source unit group achieves a maximum brightness white point (fig. 2, see ¶ 49-54, correction coefficient based on gradation information and color temperature; see also ¶ 64-73, color temperature is made uniform regardless of the gradation of the display image);
	a local dimming part configured to obtain a local dimming signal of the light source system based on the image signal and the light source correction signal (fig. 2, ¶ 49-56, circuit 52 generates LED control signals);
	a display modulation part configured to obtain the light spot modulation signal based on the image signal, the light source correction signal and the local dimming signal (fig. 2, controller 11 and driver 21, ¶ 47-56).
	Fu further teaches maximum brightness information (fig. 1, ¶ 53-68, maximum pixel brightness determined for each sub-area, drive current adjusted according to different brightness ranges; see also fig. 3 and ¶ 78-81),
	and a light source modulation part configured to obtain the current modulation signal of the light source system based on the local dimming signal, the light source correction signal and the correlation curve between the modulation current and the brightness of each of the light source units (fig. 1, ¶ 53-68, maximum pixel brightness determined for each sub-area, drive current adjusted according to different brightness ranges; see also fig. 3 and ¶ 78-81; see also fig. 5 and ¶ 106-109, drive current adjustment unit 1022).

	Regarding claim 3, Yamakawa discloses wherein the local dimming part is configured to calculate a brightness modulation signal of each color based on the image signal and a color gamut combined by at least two of the light source units of respective colors within a corresponding one of the I×J sub-regions (fig. 2, see ¶ 49-54, correction coefficient based on gradation information and color temperature; see also ¶ 64-73, color temperature is made uniform regardless of the gradation of the display image),
	to take a maximum value of the brightness modulation signal of each color as a target brightness value of each dimming region of each display unit, so as to obtain the local dimming signal of the light source system based on the light source correction signal again (fig. 2, see ¶ 49-56, LED data signals independently control brightness for R, G, and B; see also ¶ 64-73, color temperature is made uniform regardless of the gradation of the display image).

	Regarding claim 4, Yamakawa discloses wherein each of the light source unit groups comprises at least two of the light source units that have at least two colors, and is a minimum unit capable of achieving a white point spatially (¶ 41-42).

	Regarding claim 5, Yamakawa discloses wherein the color correction part is further configured to balance the maximum brightness with which each of the light source unit groups is capable of achieving white point in such a manner that each part of an image has a uniform brightness when the display system displays a full white field (¶ 64-73, color temperature is made uniform regardless of the gradation of the display image).

	Regarding claim 6, Yamakawa discloses wherein the at least two of the light source units of respective colors within the corresponding sub-region are a light source unit emitting light with a maximum wavelength and a light source unit emitting light with a minimum wavelength in the sub-region (¶ 41-42, RGB disclosed).

	Regarding claim 7, Yamakawa discloses wherein each of the I×J sub-regions of the light source array is configured for primary illumination of one of a plurality of image partitions of an image to be displayed, wherein each of the plurality of image partitions comprises a plurality of pixels, and wherein the display unit comprises a plurality of dimming regions corresponding to the plurality of image partitions in one-to-one correspondence (fig. 1, ¶ 36-47).

	Regarding claim 8, Yamakawa discloses wherein the light source array is one of an electroluminescent sheet array, a cold cathode fluorescent lamp array and a light emitting diode array, and wherein the display unit is a liquid crystal panel (fig. 1, ¶ 34-42).

	Regarding claim 9, Yamakawa discloses wherein the light source array is one of a laser light source array and a light emitting diode array, and wherein the display unit is a spatial light modulator (fig. 1, ¶ 34-42).

	Regarding claim 15, Yamakawa discloses wherein a chromaticity coordinate value of one of the light source units of the light source array is a certain fixed value taken within its chromaticity range, and wherein the chromaticity information of the light source unit comprises the chromaticity coordinate value of the light source unit (figs. 3-6, ¶ 42, ¶ 57-72).

	Regarding claim 16, Yamakawa discloses a light homogenizing device disposed between the light source system and the display unit and configured to homogenize the light beams emitted by the light source system (fig. 1, ¶ 40-42, diffusion plate disclosed).

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa in view of Fu as applied to claims 4 and 9 above, and further in view of Yonemoto et al. (US 2020/0341183).

	Regarding claim 10, Yamakawa in view of Fu fails to disclose wherein the light source system further comprises a wavelength conversion device disposed on an optical path between the light source array and the display unit, wherein the wavelength conversion device comprises a wavelength conversion region configured to absorb at least part of light emitted from the light source array and to emit excited light.
	Yonemoto teaches wherein the light source system further comprises a wavelength conversion device disposed on an optical path between the light source array and the display unit, wherein the wavelength conversion device comprises a wavelength conversion region configured to absorb at least part of light emitted from the light source array and to emit excited light (fig. 1, ¶ 49, wavelength conversion disclosed, e.g., white light obtained from a blue LED).
	Yamakawa in view of Fu and Yonemoto are both directed to backlight control for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yamakawa in view of Fu with the light source array of Yonemoto since such a modification provides improved color reproducibility and light spread efficiency (Yonemoto, ¶ 49) and provides that a desired emission color light can be obtained (Yonemoto, ¶ 49).

	Regarding claim 11, Yonemoto further teaches wherein the light source array is arranged randomly (¶ 51, the point light sources may be irregularly arranged).

	Regarding claim 12, Yonemoto further teaches wherein the wavelength conversion device further comprises a scatting region (fig. 1, ¶ 66-72).

	Regarding claim 13, Yonemoto further teaches wherein the scattering region has a diffusion degree not lower than that of the wavelength conversion region (fig. 1, ¶ 66-72, light scattering structure adjusted to adjust amount of light spread in-plane and emitted from the light guide).

	Regarding claim 14, Yamakawa discloses wherein a chromaticity coordinate value of one of the light source units of the light is a certain fixed value taken within its chromaticity range, and wherein the chromaticity information of the light source unit comprises the chromaticity coordinate value of the light source unit (figs. 3-6, ¶ 42, ¶ 57-72).
	Yonemoto further teaches excited light (fig. 1, ¶ 49, wavelength conversion disclosed).

	Regarding claim 17, Yamakawa discloses wherein each light source unit group comprises a red light source unit, a green light source unit and a blue light source unit that are adjacent to each other, and is capable of achieving the white point through a light combining device (fig. 1, ¶ 40-42).
	Yamakawa in view of Fu fails to disclose laser light.
	Yonemoto teaches laser light (fig. 1, ¶ 49).
	Yamakawa in view of Fu and Yonemoto are both directed to backlight control for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yamakawa in view of Fu with the light source array of Yonemoto since such a modification provides improved color reproducibility and light spread efficiency (Yonemoto, ¶ 49) and provides that a desired emission color light can be obtained (Yonemoto, ¶ 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wu (US 2019/0206335)
Marason et al. (US 10,295,721)
Yang et al. (US 2018/0373095)
Kwon (US 2007/0152926)
You et al. (US 2014/0035960)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626